Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s presented arguments during a telephone interview on 10/12/2022 notifying the Office’s misreading of the primary reference Avanzino et al..  Layer 40 identified as a SiN layer is actually a passivation layer formed from the metallic surface thereby is not SiN.  The SiN layer is layer 50 subsequently formed after removal of layer 40.  Therefore, the rejection as presented is not correct and therefore withdrawn.   
The following is a response to the amendments filed 7/20/2022, and the time period to respond will be reset with the mailing of this correspondence.

	
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 20080280449 A1)


    PNG
    media_image1.png
    307
    410
    media_image1.png
    Greyscale

Regarding claim 1, Chang et al. discloses a semiconductor device structure, comprising: 
a substrate comprising a first metallic surface 106 and a second dielectric surface 108; a silicon nitride film 112 (¶13] disposed on the first metallic surface 106 and the second dielectric surface, wherein the silicon nitride film 112 is thicker on the first metallic surface 12 than on the second dielectric surface 10 (Note: As may be understood from Applicant’s figures on may be understood to include the following interpretation and understanding.  The thickness as per Applicant’s specification ¶52 is 0 where the SiN is “on the second dielectric surface.”  Chang depicts in the same manner SiN having a thickness greater than 0 on the metal structure and a thickness of 0 on the dielectric surface.  Thus the thickness is recognized as 0, and understood to be less than the thickness of the SiN on the metal surface that is greater than 0.).

The further limitation of  “wherein the silicon nitride film is formed by: contacting the substrate with a first reactant comprising a silicon halide source; and contacting the substrate with a second reactant comprising a nitrogen source, wherein the incubation period for the first metallic surface is less than the incubation period for the second dielectric surface” is a product by process limitation.  
The specification does not nor is understood to produce any further structure distinction.  The process as described in the specification is a different means for producing the layers than as conventionally performed.  
In the absence of a implied structural distinction, the produced by process does not provide any further patentable distinction to the claimed structure.
Product-By-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avanzino et al. (US 6350687 B1) in view of Chang et al. (US 20080280449 A1)


    PNG
    media_image2.png
    206
    361
    media_image2.png
    Greyscale

Regarding claim 1, Avanzino et al. discloses a semiconductor device structure, comprising: 
a substrate comprising a first metallic surface 12 and a second dielectric surface 10; a silicon nitride film 50 disposed on the first metallic surface and the second dielectric surface.  
Avanzino however may be silent upon wherein the silicon nitride film 50  may thicker on the first metallic surface 12 than on the second dielectric surface 10 (Note: The thickness on the second dielectric as per Applicant’s specification ¶52 is 0.  Thus the thickness is recognized as 0 on the second dielectric, and isless than the thickness of the SiN on the metal surface that is greater than 0.).  Avanzino discloses the SiN cap layer is a conformal layer located over both the metal and the second dialectic.  At the time of the invention it was however a known option to further pattern a SiN cap layer such that the thickness over the second dialectic is zero.  This known option is taught in Chang et al. Figure 1.  Chang teaches the SiN layer 112 may be etched over the second dielectric regions from a equal thickness to that of the portion over the metal layer down to a final thickness of zero.
In view of Chang et al. it would be obvious to one of ordinary skill in the art at the time of the invention to pattern the SiN Cap of Avanzino for the reasons and/or benefits as understood from Chang to have a SiN film to have be thicker over the metallic surface than that of the second dielectric surface (i.e. having a thickness of 0).

The further limitation of  “wherein the silicon nitride film is formed by: contacting the substrate with a first reactant comprising a silicon halide source; and contacting the substrate with a second reactant comprising a nitrogen source, wherein the incubation period for the first metallic surface is less than the incubation period for the second dielectric surface” is a product by process limitation.  
The specification does not nor is understood to produce any further structure distinction.  The process as described in the specification is a different means for producing the layers than as conventionally performed.  
In the absence of a implied structural distinction, the produced by process does not provide any further patentable distinction to the claimed structure.
Product-By-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avanzino et al.  in view of Chang in view of Hung et al. (US 9455227 B1) in view of Lim et al. (US 20140299989 A1).

Regarding claim 2, 17, and 18, Avanzino et al. in view of Chang teach a semiconductor device structure of claim 1, wherein the first metallic surface 12 comprises at least one of titanium nitride (TiN), tantalum nitride (TaN), tungsten (W), TiSiN which are now deleted from the current claim.   It is noted, that TiN, TaN, and/or TiSiN may be considered to contain a semi-metal (i.e. Si).

Avanzino et al. may be however silent upon the remainder list of functionally equivalent materials of titanium silicon nitride (TiSiN), tantalum silicon nitride (TaSiN), molybdenum (Mo), silicon (Si), silicon germanium (SiGe), germanium antimony tellurium (GeSbTe), cobalt (Co), tantalum silicide (TaSi), titanium silicide (TiSi), gallium arsenide (GaAs) or gallium nitride (GaN).
Hung discloses a similar metal plug/interconnect structure.  As disclosed in Hung MZo may be used as a liner/barrier layer.  See layer 96 in figure 11 of Hung.  Mo is a well known functional equivalent material for the materials disclosed by Avanzino et al. for layer 12.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select Wo when forming layer 12 of Avanzino et al., since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Further note regarding the use of a “semi-metal”, silicon is a known conductive material used for plugs.  See Lim et al. ¶187 teaches a semi-metal plug, which is silicon.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a semi-metal (or any other known functional conductive material) when forming the conductive plug/interconnect of Avanzino et al., since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Claims 3-4 and 7-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Avanzino et al. in view of Chang in view of Hung et al. in view of Lim et al.  in view of Tsai et al. (US 20150155359 A1).


Regarding claim 3, Avanzino et al. in view of Chang in view of Hung et al. disclose a semiconductor device structure of claim 1, wherein the second dielectric surface silicon oxide, which is now deleted from the claim.  Avanzino is however silent upon an exhaustive list of wherein the material may be a functional equivalent such as one of , a silicon nitride, a silicon oxynitride, carbon, hafnium oxide (HfO), zirconium oxide (ZrO), aluminum oxide (AlO), titanium oxide (TiO) or silicon oxycarbide (SiOC).  
At the time of the invention, the listed dielectrics were known functional equivalent materials for forming a analogous ILD layer.  See Tsai et al. paragraph 40, teaching the materials as functional equivalents for SiO2.
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a known dielectric material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 4, Avanzino et al. in view of Chang in view of Hung et al. in view of Tsai disclose a semiconductor device structure of claim 3, wherein the second dielectric surface comprises more than about 30% silicon dioxide (Avanzino et al. fig. 4 – the ILD is Silicon dioxide).



Regarding claim 10, Avanzino et al. in view of Chang in view of Hung et al. in view of Tsai disclose a semiconductor device structure of claim 1, wherein the first metallic surface is a copper interconnect disposed within the second dielectric surface, wherein the silicon nitride film is disposed over the copper interconnect (Avanzino et al. fig. 4).

Regarding claim 11, Avanzino et al. in view of Chang in view of Hung et al. in view of Tsai disclose a semiconductor device structure of claim 10, wherein the second dielectric surface comprises a silicon oxide (Avanzino et al. fig. 4).

Regarding claim 12, Avanzino et al. in view of Chang in view of Hung et al. in view of Tsai disclose a semiconductor device structure of claim 11, further comprising a diffusion barrier layer disposed between the copper interconnect and the second dielectric surface (Avanzino et al. fig. 4).

Regarding claim 13, Avanzino et in view of Chang in. in view of Hung et al. in view of Tsai disclose a semiconductor device structure of claim 12, wherein the diffusion barrier layer comprises at least one of tantalum, tantalum nitride, tungsten, and tungsten nitride (Avanzino et al. fig. 4).



Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avanzino et al. in view of Chang in view of Hung et al. in view of Lim et al. in view of Tsai et al. in view of Shiho et al. (US 6238967 B1).


.
Regarding claim 5, Avanzino et al. in view of Chang in view of Hung et al. disclose a semiconductor device structure of claim 3, however is silent upon wherein the second dielectric surface comprises at least one of a silicon nitride surface and a silicon oxynitride surface.  At the time of the invention silicon nitride, silicon oxynitride and germanium oxide were all known conventional ILD materials that were functional equivalents to silicon oxide.  See Shiho et al. for support of this conventional knowledge in the art.  Relivent text provided below.
“This interlayer dielectric 82 is formed from one or more materials such as borophosphosilicate glass (BPSG), phosphosilicate glass (PSG), low K dielectric materials, fluorinated TEOS, xirogel, silicon dioxide, tetraethelorthosilicate (TEOS), oxynitrides, silicon nitride, germanium oxide, composites of dielectrics, or the like. “
From the Applicant’s written description as filed, the simple selection of a ILD material is not disclosed or understood to provide any unexpected result or benefit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select SiN or SiON, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 6, Avanzino et al. in view of Chang idiscloses a semiconductor device structure of claim 2, however may be silent upon wherein the second dielectric surface comprises germanium-oxide bonds.  At the time of the invention silicon nitride, silicon oxynitride and germanium oxide were all known conventional ILD materials that were functional equivalents to silicon oxide.  See Shiho et al. for support of this conventional knowledge in the art.  Relivent text provided below.
“This interlayer dielectric 82 is formed from one or more materials such as borophosphosilicate glass (BPSG), phosphosilicate glass (PSG), low K dielectric materials, fluorinated TEOS, xirogel, silicon dioxide, tetraethelorthosilicate (TEOS), oxynitrides, silicon nitride, germanium oxide, composites of dielectrics, or the like. “
From the Applicant’s written description as filed, the simple selection of a ILD material is not disclosed or understood to provide any unexpected result or benefit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select SiN or SiON, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Simple selection of germanium oxide would provide for germanium-oxide bonds.


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avanzino et al. in view of Chang in view of Hung et al. in view of Lim et al. in view of Tsai et al. in view of Shiho et al.  in view of Furutake  (CN 103632921 A).


Regarding claims 7 and 8, Avanzino et al. in view of Hung et al. in view of Tsai disclose a semiconductor device structure of claim 1, wherein a thickness of the SiN layer is less than 10 angstroms.  At the time of the invention it was known to form SiN capping layers at the claimed thickness range.  See Furutake  Translated paragraph 98, which discloses SiN capping layers were known to have functional thickness to at or below 10 angstroms when capping embedded metal structure in ILD layers.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avanzino et al. in view of Chang in view of Hung et al. in view of Chiang et al.  (US 7902064 B1

Regarding claim 19, Avanzino et al. in view of Chang in view of Hung et al. disclose a semiconductor device structure of claim 1, however may be silent upon wherein second diectric surface comprise -OH groups.  Avanino et al. does however teach the ILD is a low-k dialectic such as Silicon dioxide.  Silicon dioxide is expected to have a hydrogen terminated surface.  See Chiang et al. teaching an analogous structure and further stating a analogous silicon dioxide ILD having the OH groups at the surface. 
In view of Chiang et al., it would be expected that the silicon oxide of Avanzion will have a finite amount of OH groups at the surface of the layer.
 a silicon nitride, a silicon oxynitride, carbon, hafnium oxide (HfO), zirconium oxide (ZrO), aluminum oxide (AlO), titanium oxide (TiO) or silicon oxycarbide (SiOC) (Avanzino et al. fig. 4 – the ILD is Silicon dioxide).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/12/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822